COURT OF APPEALS

           THIRTEENTH DISTRICT OF TEXAS

             CORPUS CHRISTI – EDINBURG

                  NUMBER 13-11-00500-CV

CHARLES E. SMITH AND BETTY M. SMITH,
INDIVIDUALLY AND AS TRUSTEES FOR
THE SMITH FAMILY TRUST,                         Appellants,

                            v.

ARAMARK CORPORATION,                             Appellee.


                  NUMBER 13-11-00708-CV

CHARLES E. SMITH AND BETTY M. SMITH,
INDIVIDUALLY AND AS TRUSTEES FOR
THE SMITH FAMILY TRUST,                         Appellants,

                            v.

LONG ISLAND VILLAGE OWNER’S ASSOCIATION, INC.
F/K/A OUTDOOR RESORTS/SOUTH PADRE OWNER’S
ASSOCIATION, INC. AND PAST AND PRESENT BOARD
OF DIRECTORS OF LONG ISLAND OWNERS
ASSOCIATION, INC. F/K/A OUTDOOR RESORTS/SOUTH
PADRE OWNER’S ASSOCIATION, INC.,                Appellees.
                     On appeal from the 445th District Court
                          of Cameron County, Texas.


                                         ORDER
       Before Chief Justice Valdez and Justices Garza and Perkes
                            Order Per Curiam
       The Court issued a memorandum opinion in these causes on July 11, 2013,

dismissing these appeals. See Smith v. Aramark Corp., 13-11-00500-CV & 13-11-00708-

CV, 2013 WL 3568275 (Tex. App.—Corpus Christi July 11, 2013, no pet. h.).              On

September 13, 2013, this Court issued an order determining that appellants had timely

filed a motion for rehearing, and we requested a response to the motion for rehearing

from appellees. On September 25, 2013, appellees filed motions to vacate our order

issued on September 13, 2013 and a conditional response to appellants’ motion for

rehearing. On October 8, 2013, appellants filed a motion seeking an extension of time to

file a response to appellees’ motions, which this court granted, and on November 13,

2013, appellants filed the response. On November 21, 2013, appellees filed a reply to

appellants’ response.

       The Court, having examined and fully considered the record and the foregoing

pleadings, is of the opinion that the following rulings should issue in this case. We DENY

appellees’ motions to vacate. We GRANT appellants’ motions for rehearing, and we

WITHDRAW the opinion and judgment previously issued in this cause. This appeal is

subject to all applicable appellate deadlines. At the present time, appellees’ brief is due

within thirty days of the date of this order.


                                                2
      IT IS SO ORDERED.

                                                PER CURIAM


J. Perkes, dissenting without separate order.

Delivered and filed the
24th day of January, 2014.




                                           3